The opinion of the court was delivered by
Sebncer, J.
Sambola & Ducros, attorneys at law, obtained for one *427O’Donnell a judgment against plaintiffs, in the Fifth District Court of Orleans.
They .recorded in the mortgage office, as a privilege upon said judgment, their claim for fees, amounting to one hundred and fifty dollars.
A year or two after this recordation the plaintiffs paid the amount of the judgment in favor of O’Donnell to J. W. Gurley, another attorney of O’Donnell. Still a year or two later Sambola & Dueros took a rule on plaintiffs, as judgment debtors in the O’Donnell suit, to show cause, on seventeenth-May, 1877, why a judgment should not be rendered against them in solido for said fee of $150, because the law allowed them a privilege on the said judgment, etc. That rule was tried and made absolute by a decree of the Fifth District Court. Thereupon, Sambola and Dueros took out a writ of ft. fa. and served garnishment process on the Mechanics’ and Traders’ Insurance Company, and others. Garnishees, however, answered that they owed Cushing et al. nothing, and nothing was seized. The present suit is brought to annul, or have declared null, the judgment on said rule, and for $1000 damages caused by issuance of said writ of ¡ft. fa., particularly to William L. Cushing, who alleges that he has been “ annoyed, harassed, and vexed” thereby, and that his “ credit and standing in the mercantile community ” have been injured, and “his feelings wounded,” etc. Plaintiffs also prayed for an injunction against the writ pending the suit, which upon trial of a rule nisi the court refused to grant. Thereupon, alleging irreparable injury to an amount-exceeding- $500, plaintiffs appeal.
We are met at the threshold with the objection that this court has no jurisdiction. Wo think the objection well taken. The very basis and foundation of this whole suit is the demand in nullity of the judgment for $150. Eliminate that, and there is no suit; for if that judgment is valid and lawful, then however much plaintiffs may have been “annoyed, harassed, and vexed,” and however much their “credit” and “feelings” may have been injured, there may be loss but there is no damage. The damages claimed are the mere consequences, the incidents of the attempt to execute the judgment, and there is no other basis or cause of damage alleged. The principal demand is that of nullity.
If this court has jurisdiction in this case, one can hardly conceive of a case in which jurisdiction can not be given it. Every judgment for $100 or $200 will be enjoined on the ground that it is null and void, coupled with a claim for over $500 damages, as resulting from attempts to execute it.
The rule is well-settled that in actions to annul and enjoin judgments,- betiueen the parties thereto, the jurisdiction of this court depends *428upon the amount of the judgment, and not upon the value of property' seized under it.
As a corollary of this, the amount of damages alleged as resulting from the execution of such judgment is not an element of jurisdiction in this court; for the amount of damage is generally proportioned to and dependent upon the amount of property seized; and as the amount and value of the property seized can not give jurisdiction, the amount of the damages claimed as resulting from the seizure of that property can not. See 12 A. 784; 14 A. 73. Besides, the claim for damages of $1000 is manifestly fictitious. It is incredible that such heavy damages could result from an abortive attempt to seize by garnishment $150.
The appeal is dismissed at costs of appellant.